


Exhibit 10.28

 

AMENDMENT TO
LETTER AGREEMENT

 

This Amendment to Letter Agreement (this “Amendment”) is entered into as of
May 20, 2003, between Robert Norton (the “Executive”) and Florists’ Transworld
Delivery, Inc. (“FTD”).

 

WHEREAS, the parties hereto previously entered into a letter agreement dated as
of April 12, 2001 (the “Letter Agreement”), setting forth the terms of the
Executive’s employment with FTD and FTD, Inc., the parent company of FTD that
was formerly known as IOS Brands Corporation (“FTD, Inc.”); and

 

WHEREAS, the parties desire to modify certain terms of the Executive’s
employment and amend the Letter Agreement with this Amendment;

 

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below, FTD and the Executive hereby agree as follows:

 


1.             DEFINED TERMS.  CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED
HEREIN SHALL HAVE THE MEANINGS ASSIGNED TO SUCH TERMS IN THE LETTER AGREEMENT.


 


2.             AMENDMENTS TO LETTER AGREEMENT.


 


(A)           THE LETTER AGREEMENT SHALL BE AMENDED TO ADD THE FOLLOWING:


 

“Termination Following a Change of Control.

 

(a)           Involuntary Termination.  If your employment hereunder is
terminated (other than by you (except as provided under clause (b) below)) or is
not renewed as provided under the heading “Duties” during a Change of Control
Severance Period (as hereinafter defined), you shall be entitled to the benefits
provided under the heading “Severance Following a Change of Control” below;
provided, however, that you shall not be entitled to such benefits upon the
occurrence of one or more of the following events:

 

(i)            your death;

 

(ii)           if you become permanently disabled within the meaning of, and
begin actually to receive disability benefits pursuant to, the long-term
disability plan in effect for, or applicable to, you immediately prior to the
Change of Control; or

 

(iii)          any event described in the definition of “cause” under the
heading “Other Severance Payments”.

 

(b)           Constructive Termination.  You may terminate your employment
hereunder during the Change of Control Severance Period upon the occurrence of
one or more of the following events (regardless of whether any other reason,
other than cause, for such termination exists or has occurred, including without
limitation other

 

--------------------------------------------------------------------------------


 

employment), in which case you shall be entitled to the benefits provided under
the heading “Severance Following a Change of Control” below:

 


(I)                                     FAILURE TO ELECT OR REELECT OR OTHERWISE
TO MAINTAIN YOU IN THE OFFICE OR THE POSITION, OR A SUBSTANTIALLY EQUIVALENT
OFFICE OR POSITION, WHICH YOU HELD IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL;


 


(II)                                  (A) A MATERIAL ADVERSE CHANGE IN THE
NATURE OR SCOPE OF THE AUTHORITIES, POWERS, FUNCTIONS, RESPONSIBILITIES OR
DUTIES ATTACHED TO THE POSITION THAT YOU HELD IMMEDIATELY PRIOR TO THE CHANGE OF
CONTROL; (B) A REDUCTION IN YOUR BASE SALARY FROM THE RATES IN EFFECT
IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL OR A MATERIAL MODIFICATION IN THE
SCOPE OF YOUR RIGHT TO PARTICIPATE IN ANY BONUS PROGRAM OFFERED TO
SIMILARLY-SITUATED EMPLOYEES; OR (C) THE TERMINATION OR DENIAL OF YOUR RIGHTS TO
ADDITIONAL EMPLOYMENT-RELATED BENEFITS THAT ARE MADE AVAILABLE FROM TIME TO TIME
TO EMPLOYEES OF FTD AT COMPARABLE LEVELS TO YOU AT LEAST AS GREAT IN THE
AGGREGATE AS ARE PAYABLE THEREUNDER IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL
OR A REDUCTION IN THE SCOPE OR VALUE THEREOF OTHER THAN A GENERAL REDUCTION
APPLICABLE TO ALL SIMILARLY-SITUATED EMPLOYEES;


 


(III)                               A CHANGE IN CIRCUMSTANCES FOLLOWING THE
CHANGE OF CONTROL, INCLUDING, WITHOUT LIMITATION, A CHANGE IN THE SCOPE OF THE
BUSINESS OR OTHER ACTIVITIES FOR WHICH YOU WERE RESPONSIBLE IMMEDIATELY PRIOR TO
THE CHANGE OF CONTROL, WHICH HAS RENDERED YOU UNABLE TO CARRY OUT ANY MATERIAL
PORTION OF THE AUTHORITIES, POWERS, FUNCTIONS, RESPONSIBILITIES OR DUTIES
ATTACHED TO THE POSITION HELD BY YOU IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL,
WHICH SITUATION IS NOT REMEDIED WITHIN 30 CALENDAR DAYS AFTER WRITTEN NOTICE OF
SUCH CHANGE GIVEN BY YOU;


 


(IV)                              THE LIQUIDATION, DISSOLUTION, MERGER,
CONSOLIDATION OR REORGANIZATION OF FTD OR TRANSFER OF ALL OR SUBSTANTIALLY ALL
OF ITS BUSINESS AND/OR ASSETS, UNLESS THE SUCCESSOR OR SUCCESSORS (BY
LIQUIDATION, MERGER, CONSOLIDATION, REORGANIZATION, TRANSFER OR OTHERWISE) TO
WHICH ALL OR SUBSTANTIALLY ALL OF ITS BUSINESS AND/OR ASSETS HAVE BEEN
TRANSFERRED (DIRECTLY OR BY OPERATION OF LAW) SHALL HAVE ASSUMED ALL DUTIES AND
OBLIGATIONS OF FTD UNDER THIS AGREEMENT; OR


 


(V)                                 YOU ARE REQUIRED TO HAVE YOUR PRINCIPAL
LOCATION OF WORK CHANGED TO ANY LOCATION THAT IS IN EXCESS OF 50 MILES FROM YOUR
PRINCIPAL LOCATION OF WORK IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL.


 

For purposes of this Agreement, “Change of Control Severance Period” shall mean
the period of time commencing on the date of a Change of Control and continuing
until the earliest of (A) the second anniversary of such Change of Control, (B)
your death, or (C) your retirement.

 

2

--------------------------------------------------------------------------------


 

Severance Following a Change of Control.  If you are entitled to receive
benefits pursuant to the terms of clauses (a) or (b) under the heading
“Termination Following a Change of Control”:

 

(a)           You, within five business days after your demand therefor, shall
be entitled to a lump sum payment in an amount equal to (A) base salary for
three years (at the highest rate in effect for any period during the three-year
period prior to the date of termination), plus (B) three times your target
performance bonus as set by the Board for the fiscal year in which the Change of
Control or the date of termination occurs, whichever is higher, plus (C) any pro
rata performance bonus to which you may be entitled pursuant to this Agreement
for the fiscal year in which the Change of Control or the date of termination
occurs, whichever is higher; and

 

(b)           For three years following the date of termination (the
“Continuation Period”), you will be provided, at no cost to you, with (A) health
benefits substantially similar to those which you were receiving or entitled to
receive immediately prior to the date of termination; provided, however, that
any such benefits otherwise receivable by you pursuant to this clause (b)(A)
will be reduced to the extent comparable benefits are actually received by you
from another employer during the Continuation Period, and any such benefits
actually received by you shall be reported by you to FTD, (B) life insurance and
disability insurance or coverage at least equivalent to that you were receiving
or entitled to receive immediately prior to the date of termination and (C)
reasonable and customary executive outplacement services in an amount not to
exceed $20,000.”

 


(B)           THE FIRST PARAGRAPH OF THE SECTION OF THE LETTER AGREEMENT
ENTITLED “SEVERANCE” SHALL BE DELETED IN ITS ENTIRETY AND REPLACED WITH THE
FOLLOWING:


 

“Other Severance Payments. FTD shall have the right to terminate your employment
at any time during the term of this Agreement by giving you written notice of
the effective date of the termination.  If (i) this Agreement is not renewed as
provided under the heading “Duties” or (ii) your employment is terminated
(A) without “cause” by FTD (other than during the Change of Control Severance
Period) or (B) by you following your assignment to a position that represents a
material diminution in your operating responsibilities (other than during the
Change of Control Severance Period) (it being understood that a change in your
title shall not by itself entitle you to terminate your employment and receive
the right to severance payments under this paragraph), you will be paid (1)
continuing salary for 24 months from the effective date of any such non-renewal
or termination of employment under clause (i) or (ii) above (“Termination Date”)
and (2) any pro rata performance bonus to which you may be entitled pursuant to
this Agreement.  In addition to the foregoing payments, on the Termination Date,
FTD shall cause you to be entitled to accelerated vesting of any options to
purchase capital stock of FTD, Inc. or FTD or any subsidiary of either company
(with unrestricted rights to exercise any such stock options) and vesting of all
capital stock of FTD, Inc., FTD or any subsidiary of either company subject to
forfeiture under restricted stock awards in the same manner and extent as would
be the case in the event of a Change of Control.  Your participation (including
dependent coverage) in any life, disability, group health and

 

3

--------------------------------------------------------------------------------


 

dental benefit plans provided by FTD, in effect immediately prior to the
Termination Date, shall be continued after the Termination Date, in accordance
with FTD policy relating to such plans as of the Termination Date, until the
earlier of (A) the end of the period ending 24-months after the Termination Date
or (B) the date on which you accept other full-time employment.  Following the
Termination Date, FTD shall not be obligated to (1) provide business accident
insurance covering you or (2) make contributions on your behalf to any qualified
retirement and pension plans or profit sharing plans.”

 


(C)           SUBSECTION (IV) UNDER THE DEFINITION OF “CHANGE OF CONTROL” IN THE
SECTION OF THE LETTER AGREEMENT ENTITLED “IMMEDIATE VESTING OF AWARDS UPON
CHANGE OF CONTROL” SHALL BE DELETED IN ITS ENTIRETY AND REPLACED WITH THE
FOLLOWING:


 

“(iv)                        approval by the stockholders of FTD, Inc. or FTD of
a complete liquidation or dissolution of FTD, Inc. or FTD.”

 


(D)           THE SECTION OF THE LETTER AGREEMENT ENTITLED “CONFIDENTIAL
INFORMATION AND NON-COMPETITION” SHALL REMAIN IN FULL FORCE AND EFFECT BUT SHALL
BE AMENDED TO INCLUDE THE FOLLOWING SENTENCE AT THE END THEREOF:


 

“Any severance payment made in accordance with the terms of this Agreement shall
be deemed to constitute consideration for both your termination of employment
and for such agreement.”

 


(E)           THE WORDS “KPMG LLP” IN SECTION (B) OF EXHIBIT A TO THE AGREEMENT
SHALL BE DELETED AND REPLACED WITH THE LANGUAGE “FTD, INC.’S THEN-CURRENT
INDEPENDENT AUDITORS”.


 


3.             CONTINUING EFFECTIVENESS OF LETTER AGREEMENT.  EXCEPT AS
EXPRESSLY PROVIDED HEREIN TO THE CONTRARY, THE LETTER AGREEMENT SHALL REMAIN
UNAFFECTED AND SHALL CONTINUE IN FULL FORCE AND EFFECT AFTER THE DATE HEREOF.


 


4.             COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED BY ONE OR MORE OF
THE PARTIES TO THIS AMENDMENT ON ANY NUMBER OF SEPARATE COUNTERPARTS (INCLUDING
COUNTERPARTS DELIVERED BY TELECOPY), AND ALL OF SAID COUNTERPARTS TAKEN TOGETHER
SHALL BE DEEMED TO CONSTITUTE ONE AND THE SAME INSTRUMENT.  ANY SUCH COUNTERPART
DELIVERED BY TELECOPY SHALL BE EFFECTIVE AS AN ORIGINAL FOR ALL PURPOSES.


 

(Signature page follows)

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the date
first set forth above.

 

 

 

FLORISTS’ TRANSWORLD DELIVERY, INC.

 

 

 

 

 

By:

/S/ JON BURNEY

 

Its:

Vice President and General Counsel

 

 

 

 

 

/S/ ROBERT NORTON

 

Robert Norton

 

5

--------------------------------------------------------------------------------
